UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4147


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD LEE GREGORY, a/k/a Eddie Lee Gregory, a/k/a Eddie
Gregory,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cr-01030-JFA-1)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.      William N. Nettles, United States
Attorney, Jeffrey Mikell Johnson, Robert F. Daley, Jr., William
K. Witherspoon, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Edward     Lee    Gregory     pled     guilty    to    possession    of

firearms in violation of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2),

924(e) (West 2000 & Supp. 2011).                    The district court granted the

Government’s motion for a downward departure based on Gregory’s

substantial assistance, and sentenced Gregory to 130 months, the

bottom of the Guidelines range.                      On appeal, Gregory contends

that       the    district        court     erred     by   applying     a    four-level

enhancement        for     use    of   a   firearm    in   connection    with     another

felony, USSG § 2K2.1(b)(6), * and abused its discretion by denying

Gregory’s request for a sentence below the mandatory minimum

based on factors in addition to his substantial assistance to

the Government.            We affirm.

                 The   Sentencing      Guidelines       provide   for    a   four-level

enhancement to a defendant’s advisory Guidelines range if the

defendant         “used     or    possessed    any     firearm    or    ammunition    in

connection with another felony offense.”                     USSG § 2K2.1(b)(6)(B).

Trading a firearm for drugs constitutes “use” of a firearm “in

relation         to”   a   drug    trafficking        offense.     Smith     v.    United

States, 508 U.S. 223, 227 (1993); United States v. Garnett, 243

F.3d 824, 829 (4th Cir. 2001).                      Here, Gregory facilitated the

sale of firearms from Joseph Patterson to John Bennett.                           Gregory

       *
           U.S. Sentencing Guidelines Manual § 2K2.1(b)(6) (2011).



                                              2
took possession of the firearms and delivered them to Bennett in

exchange for $3,600 cash, a pound of marijuana, and some pills.

Gregory gave the money and the marijuana to Patterson, who gave

Gregory $200 and a quarter pound of marijuana.                  Because Gregory

exchanged the firearms for money and drugs, the district court

properly applied the enhancement, finding that the use of the

firearm was in relation to the felony offense of possession with

intent to distribute marijuana.

            Gregory was correctly determined to be an Armed Career

Criminal, subject to the mandatory minimum 180-month sentence.

18 U.S.C. § 924(e) (2006).             The Government moved for a downward

departure   based     on    Gregory’s      substantial    assistance,      and   the

court granted a four-level departure, making Gregory’s advisory

Guidelines range 130 to 162 months.

            Gregory     requested      a   sentence   below    this    Guidelines

range based on the fact that, between the time of the offense,

October 2005, and the time he was indicted in October 2010,

Gregory stopped using drugs, quit his criminal lifestyle, and

maintained lawful employment.              He argues that his sentence is

unreasonable because the district court failed to give him any

credit for his extraordinary post-offense, pre-indictment self-

rehabilitation.

            District courts have “[l]imited authority to impose a

sentence    below   a      statutory    minimum.”        18   U.S.C.   §   3553(e)

                                           3
(2006).    Such authority is granted when the Government makes a

motion    for     a    reduced     sentence           based    on     the     “defendant’s

substantial assistance in the investigation or prosecution of

another person who has committed an offense.”                               Id.      However,

“the extent of a § 3553(e) departure is based solely on the

defendant’s substantial assistance and other factors related to

that assistance.”           United States v. Hood, 556 F.3d 226, 234 n.2

(4th Cir. 2009); see United States v. A.B., 529 F.3d 1275, 1285

(10th Cir. 2008) (holding that district court lacks authority to

depart further below statutory minimum after granting departure

based on substantial assistance).

            The district court properly exercised its authority to

depart    below       the   statutory    mandatory            minimum       based    on   the

Government’s motion.             We conclude that the district court did

not    abuse    its     discretion      in       considering          the    serious      and

prolonged nature of Gregory’s criminal history, as well as his

extraordinary self-rehabilitation and other sentencing factors,

and imposing a 130-month sentence—the bottom of the advisory

Guidelines range.           See Gall v. United States, 552 U.S. 38, 46,

51    (2007)    (providing       standard        of    review);       United        States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption     of     reasonableness        to       within-Guidelines           sentence).

Accordingly, we affirm Gregory’s sentence.                            We dispense with

oral    argument       because    the   facts         and     legal     contentions       are

                                             4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    5